Title: To George Washington from Lieutenant Colonel John Parke, 10 April 1778
From: Parke, John
To: Washington, George



Camp at Valley Forge April 10 1778
May it please your Excellency

I was Yesterday at Head Quarters, with an Intention of laying my Situatiation before your Excellency, but had not the Honor of seeing you: with great Submission therefore I take this Method of making my Case known.
In the Confidence of Innocence I wrote two Letters to the Adjutant-General, desiring an Enquiry into my Conduct, as reported by Genl Scott: my last Letter was answerd with Arrest, by your Excellency’s special Order. After having been a Prisoner for nine Days and my Arrest

(according to the articles of War) had expired: I receiv’d a third Letter from Col. Scammell, liberating me from Duress, but divesting me of Command. Previous to this Measure, I was in full Expectation of a Tryal every Day & had prepard my Defence accordingly; which Defence I had great Reason to flatter myself, would have met with your Excellency’s Approbation, as well as that of the Court. I have been advised by many Officers of the Army to quit the Service, as I had been left out of the late Arrangement of Congress—that Measure I had resolvd on some time past, but wish’d to do it with Credit.
The Letter which annul’d my Arrest is tho’t to be a Hint for the afsd Purpose: I would wish to improve it, but under my present Circumstances, there are some, who with little Generosity might ascribe that Step, to Motives not very favorable to my Reputation.
The only Request which I now make to your Excellency, is to restore me again to my Command, that I may be enabled to give my Resignation like a Gentleman & not be obliged, like a Thief to sculk out of the Service, as if it were thro’ an Apprehension of being covicted of Crimes, which exist but in Supposition.
I was once honor’d by your Excellency’s Notice, but unhappily for me, either thro’ the Misrepresentation of Enemies or other sinister Accidents of my Life, I have Reason to beleive I have incurrd your Displeasure; this I reckon one among Numbers of other Misfortunes that fill the Catalogue of my Distresses. I shall regret Nothing by leaving the Army, but the Loss of Oppertunities to prove my Principles by my Practice & the Honor of serving under your Excellency, to whose Person (without Flattery) I have ever been Attachd.
If my Request meets with the Approbation that I wish, my Gratitude I hope, will make me deserving of it—if not, I am still with the greatest Respect Your Excellency’s most obedient & very humble Servant

John Parke L.C.

